DETAILED ACTION
This action is in response to the amendment filed on December 15, 2021. Claims 1, 3, 8 and 14 have been amended, claim 2 has been canceled and claim 20 has been added.  Claims 1, 3-8 and 10-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet was received on December 15, 2021.  These drawings are acceptable.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. R. Saleha Mohamedulla on January 26, 2022.

The application has been amended as follows: 
In claim 8, line 2 “and/or” has been changed to --or--.
In claim 19, line 1 “Claim 10” has been changed to --Claim 18--.
In claim 20, line 1 “the rotor or” has been deleted.
Allowable Subject Matter
Claims 1, 3-8 and 10-20 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious a triple clutch device having a double clutch comprising first and second disk clutches and a separating clutch comprising a third disk clutch wherein the first second and third disk clutches have respective first second and third disk sets, input-side disk carriers and output-side disk carriers arranged together in the manner specified in independent claim 1, in particular wherein: the first input-side disk carrier is connected rotationally fixed to the third output-side disk carrier; the third disk set and the first disk set are arranged nested in the radial directions and the third disk set is arranged within the first disk set in the radial direction; the first output-side disk carrier, second output-side disk carrier and third input-side disk carrier are designed as inner disk carriers having a respective radial support section and disk support section; the disk support sections of the first output-side disk carrier and the third input-side disk carrier extend starting from the respective radial support section in the same axial direction; and the second disk set is arranged offset inwardly in the radial direction with respect to the first disk set.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656